                             UNITED STATES DISTRICT COURT
                             NORTIIERN DIS1RICT OF CALIFORNIA


IN RE AMERICAN BANKERS                                        CASE No C 4:19-cv-02237-HSG
INSURANCE COMPANY OF FLORIDA

                                                             STIPULATION AND [PROPOSED]
                                                             ORDER SELECTING ADR PROCESS




Counsel rep01t that they have met and conferred regarding ADR and have reached the fo11owing
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
   QJ Early Neutral Evaluation (ENE) (ADR L.R. 5)

   rn    Mediation (ADR L.R. 6)
   rn    Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
   ~     Private ADR (specify process and provider)
         Private mediation.

The pa1ties agree to hold the ADR session by:
   I!J the presumptive deadline (90 days from the date ofthe order referring the case to ADR)

   Ill   other requested deadline: 180 days from the date of the order to allow time for dispositive motions and discovery

 Date: October 18, 2019                                      Is/ Wentzelee Botha
                                                             Attorney for Plaintiff
Date: October 18, 2019                                       /s/ Edward Valdespino
                                                             Attorney for Defendant


 D
 X .IT IS SO ORDERED.
 D IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS;


 DATE: 10/21/2019
                                                             U.S. DISTRICT/MAGISTRATE JUDGE



 important! E-jile this form in ECF using the appropriate event among these choices: "Stipulation & Proposed Order
 Selecting Mediation" or "Stipulation & Proposed Order Selecting ENE" or "Stipulation & Proposed Order Selecting Early
 SelfIemen I Conference with a Magistrate Judge" or "Stipulation & Proposed Order Selecting Private ADR."
 For·m ADR-Stip rev. 1-15-2019
